UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 12-2098


DEBRA D. FARMER,

                Plaintiff – Appellant,

          v.

NAVY FEDERAL CREDIT UNION,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.     Leonie M. Brinkema,
District Judge. (1:11-cv-00691-LMB-IDD)


Submitted:   March 25, 2013                 Decided:   April 9, 2013


Before WILKINSON, MOTZ, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Debra D. Farmer, Appellant Pro Se. Edward Lee Isler, ISLER,
DARE, RAY, RADCLIFF & CONNOLLY, PC, Vienna, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Debra      D.    Farmer   appeals    the   district   court’s    order

awarding attorney’s fees and costs to Defendant, the prevailing

party in this action filed pursuant to Title VII of the Civil

Rights Acts of 1964, as amended.                We have reviewed the record

and find no reversible error.                Accordingly, we affirm for the

reasons stated by the district court.                 Farmer v. Navy Federal

Credit Union, No. 1:11-cv-00691-LMB-IDD (E.D. Va. Aug. 6, 2012).

We   dispense   with       oral   argument    because   the   facts   and   legal

contentions     are   adequately      presented    in   the   materials     before

this court and argument would not aid the decisional process.



                                                                       AFFIRMED




                                        2